                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,

                       Plaintiff,

v.                                                                   Case No. 18-10095-01-JWB

CHRISTIAN DELGADO-LOPEZ,

                       Defendant.


                                MEMORANDUM AND ORDER

        This matter came before the court on November 19, 2018, for an evidentiary hearing on

Defendant’s motion to suppress (Doc. 14.) The motion has been fully briefed and the court is

prepared to rule. (Docs. 24, 25.) For the reasons stated herein, Defendant’s motion is DENIED.

       I. Facts

       In the early evening of Sunday, June 3, 2018, Kansas Highway Patrol Trooper James Cody

Parr was patrolling on U.S. Highway 54 in Meade County, Kansas. Parr, who was westbound on

the two-lane highway, passed by a white pickup truck traveling east. The truck was driven by

Defendant Christian Delgado-Lopez. In his review mirror, Parr saw the truck’s tires cross the

center line of the highway for about two seconds. Parr turned around, pursued the pickup, and

conducted a traffic stop. The truck, a newer model Ford F-150 with a California license plate,

pulled over on the shoulder.

       Parr approached the passenger side of the truck and explained to Defendant and his

passenger that he made the stop because he saw the truck cross the center line and wanted to make

sure the driver was not impaired, texting, or falling asleep. Defendant assured him that was not the

case. Parr requested Defendant’s license, which he produced with some difficulty, as his hands
were shaking. Parr noted the license was from California and asked Defendant and his passenger,

Brandon Wade, what brought them to Kansas. Defendant said they were on their way to Wichita,

to which Parr asked whether it was business or vacation. Defendant and Wade both answered

“vacation.” Parr laughed and said, “no way.” Parr could see that Wade was visibly sweating. Parr

told Defendant to come back to the patrol car while he checked his information. Defendant got out

of the truck, shook hands with Parr (who introduced himself), and got in the front passenger seat

of the patrol car. Parr had not yet called in information on the truck because there had been radio

traffic as he was making the initial stop.

       Parr began entering information on a laptop that allowed him to check on Defendant’s

driver’s license and determine if he had any outstanding warrants. As he did so, the two men

conversed. Parr asked about Dana Point, California, Defendant’s hometown. He also asked

Defendant what he was going to do in Wichita, to which Defendant said he was going to visit

family with his friend Brandon. Parr asked who had family in Wichita. Defendant said Brandon

did, but that he (Defendant) did not. Parr also asked Defendant if he owned the pickup; Defendant

said it was a rental. Parr asked who rented it, to which Defendant said Brandon did but they were

both on the agreement. Parr asked what family Brandon had in Wichita and whether he grew up

there. Defendant indicated his friend did not grow up in Wichita and that he was “pretty sure it’s

probably like an aunt or an uncle.” Parr asked how long they were going to stay; Defendant said

just a couple of days. Parr looked up Dana Point on his computer as the two talked. Defendant

indicated that he and Wade grew up together.

       Parr went to the passenger window of the truck to get the rental agreement from Wade.

Wade produced a copy of the agreement on his phone. His hands were trembling as he did so.

Wade said he had rented the truck and that Defendant was also listed on the agreement. When Parr



                                                2
noted that not many people came to Wichita for vacation, Wade said they were just “going to check

it out.” Parr asked if Wade had family or friends there; Wade said no. Parr examined the agreement

and noted the truck had been rented the day before (June 2) and was due back in California on

June 5.

          Parr returned to the patrol car and asked Defendant what day the pickup was due back.

Defendant indicated it was two days later, on Tuesday. When Parr observed that it would take two

days just to get there, Defendant said they would probably call in and get an extension. Parr radioed

in the license plate information on the truck. He received a report back indicating the license and

registration were valid. Parr asked if there were any firearms in the truck; Defendant said there

were not. Parr began typing up a “digi-ticket” warning citation before radioing in a request for a

“Triple I” criminal history check on Defendant.

          Parr returned to the pickup again and asked Wade if he could check his I.D. since he was

on the rental agreement. Wade said “of course” and produced his driver’s license. Parr returned to

the car and asked Defendant if they had hotel reservations. Defendant said yes, but when Parr

asked where, Defendant said they would figure that out when they got there and they were “just

going to go with his [Wade’s] family.” Parr received a dispatch indicating Defendant’s license was

valid and he had no criminal history. In response, Parr asked for a Triple I criminal history check

on Wade. Parr finished typing in the information for a warning citation and printed out the ticket.

          Parr said he was waiting on a return report from dispatch as he handed Defendant his

license, the warning ticket, and Wade’s license. Parr said “you are free to go,” but asked if he could

ask Defendant a few more questions “before you take off.” Without hesitation Defendant said,

“Sure.” Parr asked whether he had anything illegal in the pickup; Defendant said no. At that point

Parr received the dispatch report stating that Wade had no criminal history other than a 2010 DUI.



                                                  3
Parr again told Defendant he was free to go, before asking whether there was any marijuana,

methamphetamine, cocaine, or heroin in the truck. Defendant responded no to each of these

questions. Parr then asked, “May I search the pickup?” to which Defendant immediately said,

“Yes, if you want.” Parr said, “It would be alright?” Defendant again replied without hesitation in

a positive tone, “Yeah.” Parr told Defendant to “hang out here for a second” as he got out of the

patrol car and began a search.

        Parr went back to the truck and told Wade that his and Defendant’s “stories don’t match”

and that Defendant gave him permission to search the truck. He asked Wade to wait out in front

of the truck as he searched, to which Wade responded, “of course,” and got out of the truck. Parr

then engaged in an extensive search of the truck, including through the luggage, behind the seats,

through the bed, and in various crevices. About fifteen minutes into the search, another officer

arrived and assisted by watching Wade. Parr retrieved various tools from the patrol car, including

a screw driver, which he used to remove and replace some paneling on the tailgate or bed area.

After about twenty-five minutes of searching, Parr examined a spare tire that was attached under

the bed of the pickup. He eventually located a large quantity of methamphetamine hidden in the

spare tire.1 Defendant made no objection and never attempted to revoke his consent, despite the

fact that Parr returned to the patrol car several times to retrieve some tools.

        II. Motion to Suppress

        Defendant’s motion to suppress argues that Trooper Parr unnecessarily and unreasonably

prolonged the traffic stop by asking questions unrelated to the stop. (Doc. 14 at 6.) He argues Parr

had no objective reason for asking about or looking up information on Dana Point, California, or

for investigating Wade’s criminal history. (Id. at 8-9.) Defendant also argues that his consent for


1
 Government’s Exhibit 1, the video recording of the stop admitted at the hearing, contains a glitch that causes a
portion of the video to repeat during Parr’s search of the spare tire.

                                                       4
the search was not freely and voluntarily given. He contends a reasonable person in his position

would not have felt free to disregard Parr’s request for consent to search and leave the patrol car,

such that the consent was a product of an unlawful detention. (Id. at 13.)

        III. Analysis

        A. Traffic stop.

         A traffic stop is reasonable under the Fourth Amendment if (1) it is justified at its

inception, and (2) the resulting search and seizure was reasonably related in scope to the

circumstances that justified the initial stop. United States v. Ingram, 721 F. App'x 811, 816 (10th

Cir.), cert. denied, 138 S. Ct. 1602 (2018) (citing Terry v. Ohio, 392 U.S. 1, 19–20 (1968)).

Defendant does not claim the initial stop of his vehicle for crossing the center line was unjustified;

the court therefore turns to whether the detention was reasonably related in scope to the purpose

of the traffic stop.

        “[T]he tolerable duration of police inquiries in the traffic-stop context is determined by the

seizure’s ‘mission’ – to address the traffic violation that warranted the stop … and attend to related

safety concerns.” Rodriguez v. United States, 135 S. Ct. 1609, 1614 (2015) (citations omitted).

“Authority for the seizure thus ends when tasks tied to the traffic infraction are – or reasonably

should have been – completed.” Id. A traffic stop can become unlawful if it is prolonged beyond

the time reasonably required to complete the mission of issuing a ticket. Id. at 1614-15. An officer

can ask questions unrelated to the purpose of the traffic stop “so long as [the unrelated] inquiries

do not measurably extend the duration of the stop.” Id. at 1615 (quoting Arizona v. Johnson, 555

U.S. 323, 333 (2009)).

        “Beyond determining whether to issue a traffic ticket, an officer’s mission includes

‘ordinary inquiries incident to [the traffic] stop.’” Id. (citation omitted.) Those inquiries typically



                                                  5
involve checking the driver’s license, determining whether there are outstanding warrants against

the driver, and inspecting the automobile’s registration and proof of insurance. Id. Like

enforcement of traffic codes, these checks are designed to ensure that vehicles on the road are

operated safely and responsibly. Id. See also United States v. Wheaton, No. 17-10161-JWB, 2018

WL 4409437, at *3 (D. Kan. Sept. 17, 2018) (citing United States v. Bradford, 423 F.3d 1149,

1156 (10th Cir. 2005)) (an officer “conducting a routine traffic stop may request a driver's license

and vehicle registration, run a computer check, and issue a citation.”)

       The court first finds that Trooper Parr acted reasonably in requesting Defendant’s driver’s

license. Rodriguez, 135 S. Ct. at 1615 (officer conducting traffic stop may check driver’s license).

While doing so, Parr ascertained that Defendant and his passenger were on their way from

California to Wichita, ostensibly for a vacation. Aside from the fact that Parr’s initial questions

about Defendant’s travel clearly did not prolong the stop, such questions were also germane to the

reason for the stop, as Defendant’s errant driving indicated the possibility of a fatigued or impaired

driver. Parr thus had a reasonable basis for asking about Defendant’s travel. The court also notes

that although two young men driving from California to Wichita for a vacation is obviously not

unlawful, it was, as indicated by Parr’s comment (“No way”), certainly out of the realm of ordinary

experience. More specifically, in response to questioning by the court at the hearing, Trooper Parr

testified that, in his experience, it is extremely unusual to encounter individuals from distant

metropolitan areas who are travelling for short-duration vacations to places like Wichita, Kansas,

without some additional connection to the destination, such as family or friends. Thus the

divergent stories offered by Defendant and Wade regarding Wade’s family connection to Wichita

became all the more important in the reasonable suspicion calculus. Trooper Parr also testified,

and the court finds it credible, that Wade exhibited unusual signs of nervousness during this initial



                                                  6
encounter, including visibly sweating. Parr directed Defendant to join him in the patrol car while

he ran a check. The court finds this aspect of the detention was reasonable as well. An officer may

order a driver to exit his vehicle even without suspicion of a crime, Penn. v. Mimms, 434 U.S. 106

(1977), and it was safer and more comfortable for the two to sit in the patrol car rather than

converse standing out near the highway.

          Defendant contends Parr delayed checking on Defendant’s license while asking about

travel plans, but the evidence shows Parr promptly started to input information into his laptop to

check Defendant’s driver’s license and whether Defendant had any warrants. Parr engaged in

conversation as he did so, which perhaps slowed his typing, but it did not measurably extend the

stop beyond what was reasonably necessary. In response to the Trooper’s questions, Defendant

informed Parr they were going to visit Wade’s family in Wichita, that they were going to stay a

couple of days, and that the pickup had been rented by Wade. At that point, Parr was entitled to

inquire about the pickup, to examine the rental agreement, and to run a check on the registration

to make sure Defendant was lawfully operating the vehicle. See e.g., United States v. Kitchell, 653

F.3d 1206, 1218 (10th Cir. 2011) (reasonable to examine rental agreement); United States v.

Alvarez, 68 F.3d 1242, 1244-45 (10th Cir. 1995) (officer may pose questions to vehicle passengers

during traffic stop to determine lawful possession of vehicle). This information was gathered

within a couple of minutes of when Parr and Defendant first sat in the patrol car. The evidence

shows no measurable delay in the stop at that point from asking Defendant questions about his

travel.

          Parr went to obtain the rental agreement from Wade. In the course of doing so, he asked

Wade about the trip, and was told they were coming to Wichita just to “check it out” and that he

(Wade) had no family or friends there. That was obviously a direct contradiction of what Defendant



                                                 7
had just told Parr. By that point - about seven minutes after the initial stop - Parr had an objectively

reasonable suspicion of criminal activity that justified a brief detention to question the two men

about their trip. The circumstances known to Parr included that Defendant and Wade were young

residents of Dana Point California, which was about 1400 miles away. They were traveling from

an area known as a major source of drugs, and were heading to a city with some history as a drug

distribution point. They had rented a pickup truck only the day before and had driven over 1,000

miles towards Wichita, Kansas, ostensibly for vacation purposes, but contradictorily said they were

going to visit Wade’s relatives (Defendant’s version), or were just coming “to check it out” despite

not having any family or friends in Wichita (Wade’s version). The explanation that they were

coming to Wichita for vacation was itself somewhat implausible, but all the more so in light of

contradictory statements about having family there. The rental vehicle was due back in California

two days later. Both men exhibited visible and unusual signs of nervousness that, in the opinion

of Parr from his years of experience, exceeded what drivers normally exhibit in a routine traffic

stop. Defendant points out that the Tenth Circuit has at times ruled that some of these factors –

such as nervousness, implausible travel plans, or evidence that a city is a drug source – have limited

significance in the reasonable suspicion calculus. Considering all of these factors together,

however, and giving proper deference to the Trooper’s assessment of the significance of the factors

in light of his experience, the government has shown a particularized and objective basis for the

Trooper to suspect that the men were transporting drugs, such that a brief detention to ask further

questions about travel plans was reasonable under the Fourth Amendment. See United States v.

Arvizu, 534 U.S. 266, 277 (2002) (although each factor alone was susceptible of innocent

explanation, reasonable suspicion need not rule out the possibility of innocent conduct, and taken

together the factors warranted a detention).



                                                   8
        After obtaining the rental agreement, Parr confirmed that the truck’s registration was

proper, and he continued entering information in his laptop for a warning citation. He asked

Defendant a few more questions and radioed for a Triple I (criminal history) check on Defendant.2

The circumstances described above warranted a detention for Parr to check on whether Defendant

or Wade had any criminal history. In response to Parr’s further questioning, Defendant was vague

and inconsistent about whether the pair had hotel reservations in Wichita. He first said they had

reservations, but when asked where, he said they were going to figure it out when they got to

Wichita and would just “go with his [Wade’s] family.” Such statements only added to the

reasonable suspicion the Trooper had about the purpose of the trip and whether it involved

transportation of drugs. At about eleven minutes after the initial stop, Parr was informed by

dispatch that Defendant’s license was valid and he had no criminal history. Parr then radioed in a

request for a Triple I check on Wade, before printing out a warning citation and asking Defendant

for consent to search the truck. Any delay to that point resulting from Parr asking about the trip,

checking criminal backgrounds, or asking for consent was both minimal and reasonably justified

by articulable facts suggesting the two might be transporting drugs. See United States v. Bradford,

423 F.3d 1149, 1156 (10th Cir. 2005) (officer may detain driver for questions unrelated to the stop

if he has an objectively reasonable and articulable suspicion illegal activity is occurring).

        B. Consent to search

        Voluntary consent is a recognized exception to the Fourth Amendment’s requirement that

searches must be conducted pursuant to a warrant and probable cause. Schneckloth v. Bustamonte,

412 U.S. 218, 219 (1973). The voluntariness of a defendant’s consent to search “is a question of



2
 The evidence indicates that Parr confirmed the validity of Defendant’s license earlier in the stop by entering
Defendant’s license information into his laptop. The inquiry noted above included an additional check to determine
whether Defendant had any Triple I record.

                                                        9
fact to be determined from the totality of all the circumstances.” United States v. Ramos, 723 F.

App'x 632, 639 (10th Cir. 2018), cert. denied, No. 17-9203, 2018 WL 2725957 (U.S. Oct. 1, 2018)

(quoting Schneckloth, 412 U.S. at 227)). “The government bears the burden of showing the consent

was voluntary by (1) proffering clear and positive testimony that consent was unequivocal and

specific and freely given and (2) proving that this consent was given without implied or express

duress or coercion.” United States v. Flores, 641 F. App'x 817, 821 (10th Cir. 2016) (quoting

United States v. Salas, 756 F.3d 1196, 1203 (10th Cir. 2014)). In determining whether consent was

voluntary, some relevant considerations include:

       physical mistreatment, use of violence, threats, promises, inducements, deception,
       trickery, or an aggressive tone, the physical and mental condition and capacity of
       the [person who gave consent], the number of officers on the scene, and the display
       of police weapons. Whether an officer ... obtains consent pursuant to a claim of
       lawful authority, or informs [someone] of his or her right to refuse consent also are
       factors to consider in determining whether consent given was voluntary under the
       totality of the circumstances.

Id. (quoting United States v. Jones, 701 F.3d 1300, 1317 (10th Cir. 2012)).

       The court finds that Defendant’s consent for a search of the pickup truck was given freely

and voluntarily. The evidence, including the video recording of the stop, shows without question

that Defendant unequivocally and expressly consented to a search. The evidence also shows that

he did so of his own free will rather than as a result of improper coercion. The evidence showed

that Trooper Parr, the only officer present when Defendant gave consent, was unfailingly polite

and professional throughout the encounter and that he and Defendant engaged in friendly

conversation. The officer used no physical mistreatment, threats, promises, inducements, trickery,

or an aggressive tone or manner to obtain consent. He asked for permission (“May I search the

pickup?”) rather than suggesting he had the lawful authority to search. The evidence indicated

Defendant is an intelligent and articulate young man who readily agreed to the Trooper’s request.



                                                10
       Defendant contends the consent was involuntary, among other reasons, because the

Trooper unlawfully extended the stop without reasonable suspicion. As indicated above, the court

rejects the argument that reasonable suspicion was lacking. If Defendant was in fact detained at

the time he gave consent to search, such a detention was justified by a reasonable suspicion of drug

transportation, and Defendant’s consent was nonetheless voluntary. See United States v.

Contreras, 506 F.3d 1031, 1037 (10th Cir. 2007) (detention is only one factor in determining

whether consent is voluntary); United States v. Villegas, 634 F. App’x 625, 631 (10th Cir. 2015)

(defendant’s presence in police car did not make consent involuntary). Moreover, the evidence

showed that the detention ended just before Parr asked for consent to search. Defendant challenges

this because the first time Parr told Defendant he was “free to go,” the statement was preceded by

Parr explaining that he was still waiting for a report from dispatch. But just after Parr made that

statement, the dispatcher reported back, and Parr then reiterated to Defendant that he was free to

go. The Trooper’s return of all Defendant’s and Wade’s documents and his clear statement a

second time that Defendant was “free to go,” without qualification, would indicate to a reasonable

person that he was free to disregard the Trooper’s further inquiries and to leave. Instead, Defendant

voluntarily stayed and answered the Trooper’s questions. He readily and positively consented to a

search when asked. Defendant complains that Parr asked for consent almost immediately after

telling Defendant he was free to go, without allowing him time to get out of the car. Cf. Villegas,

634 F. App’x at 630 (defendant reaching for the door latch of police car showed she understood

she was free to leave.) But regardless of the timing, the unequivocal message to Defendant that he

was “free to go” was sufficient to convey to a reasonable person that he was not required to stay

and answer questions. See United States v. Wallace, 429 F.3d 969, 975 (10th Cir. 2005) (detention

ended when officer said to driver sitting in police car, “that’s all I’ve got,” followed by request to



                                                 11
search). Moreover, the totality of circumstances, including Defendant’s demeanor and willingness

to allow the search, shows that his consent was voluntary. For all of the foregoing reasons, the

court finds Defendant’s consent was voluntarily given. Defendant’s motion does not claim that

the officer exceeded the scope of consent in searching the truck, so the court need not address that

issue.

         In sum, the court finds the detention of Defendant and the search of the pickup were

reasonable under the Fourth Amendment.

         IT IS THEREFORE ORDERED this 28th day of November, 2018, that Defendant’s

Motion to Suppress (Doc. 14) is DENIED.

                                                     ___s/ John W. Broomes____________
                                                     JOHN W. BROOMES
                                                     UNITED STATES DISTRICT JUDGE




                                                12
